This is an appeal by an injured employee from a final order of the state compensation commissioner fixing the percentage of partial permanent disability.
Claimant, Azzie Jones, was injured August 18, 1927, in the course of his employment as coal loader for Bailey Wood Coal Company, sustaining a fracture of the left leg, the right hip, and the right pelvic ramus. Having received compensation for temporary disability for fifty-two weeks at $16.00 a week, on December 31, 1928, he was awarded 20% partial permanent disability, which was increased from time to time, until October 7, 1931, when it was finally fixed at 45%. By letter dated October 28, 1931, claimant duly protested the final award, and requested a hearing, which was refused by the commissioner on the ground that his order did not go to the basis of the claim. Claimant contends that he is permanently and totally disabled.
From physical examinations of claimant by doctors representing him and the compensation department, it appears that the fractures in the left leg and pelvis have healed in normal positions without any resulting disability, but that the right hip has healed with an overlapping reducing the length of the leg approximately two and one-half inches. Claimant states that he suffers severe pains in the right hip joint and the lumbar area of the spine when he shifts the weight of his body to his right foot; that he cannot walk without the aid of a cane; that he has been unable to do any work requiring him to be on his feet; and that he has been unsuccessful in looking for other work.
The opinion of the medical experts as to the percentage of his disability ranges from 40% to 100%. The act of the state compensation commissioner in fixing the percentage of claimant's disability was administrative, and is not reviewable on appeal to this court. Scott v. Commissioner, 111 W. Va. 454,162 S.E. 488; Saunder v. Commissioner, 164 S.E. 39, decided this term. The jurisdiction of the commissioner to reconsider the claim, however, is continuing.
The ruling of the commissioner is therefore affirmed.
Affirmed. *Page 475